Citation Nr: 1710633	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether restoration of the 40 percent disability rating for lumbar spine strain currently characterized as lumbar disc herniation status post surgery, lumbar intervertebral disc syndrome, and spinal stenosis at L4-S1 from November 1, 2008 is proper.  

2.  Entitlement to an increased rating for lumbar disc herniation status post surgery, lumbar intervertebral disc syndrome (IVDS), and spinal stenosis at L4-S1, rated at zero percent disabling prior to April 1, 2013, 10 percent disabling from April 1, 2013, and 20 percent disabling from November 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004 and from October 2004 to August 2005.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Los Angeles, California, respectively.  The RO in Roanoke, Virginia, currently has jurisdiction of this appeal.  

A May 2009 rating decision denied an increased compensable rating for status post lumbar spine strain following a rating reduction in October 2008 due to failure to report to a VA review examination.  A May 2013 rating decision reclassified the low back condition as status post surgery lumbar IVDS and spinal stenosis, and granted an increased, 10 percent, rating, effective April 1, 2013.  The decision also granted service connection for right sciatica and for a scar of the lumbar spine.  The Veteran has not expressed disagreement with the evaluation or effective date of the right sciatica or scar disabilities.  Thus, these issues are not before the Board.

The Board previously remanded this matter in September 2013 and April 2016.  In April 2016, the Board recharacterized the issues on appeal as an increased rating issue and a rating restoration issue to more accurately reflect the matters before the Board.  The Board noted that the increased rating and restoration issues are part and parcel of the same legal question concerning the proper rating assignable the low back disability at issue, and the Board observed that this appeal originates from the Veteran's disagreement with the reduction in the evaluation assigned her rating and the denial of an increased rating for the same disorder.  

The AOJ complied with the mandates of the Board remands by affording the Veteran a VA examination and by issuing the supplemental statement of the case for the restoration issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board in its September 2013 and April 2016 Remands referred the matter of entitlement to a temporary total rating under 38 C.F.R. § 4.30 following lumbar spine surgery to the Agency of Original Jurisdiction (AOJ).  At the time, the issue had been raised by the record but had not yet been adjudicated by the AOJ.  To date, the record does not reflect that this matter has been adjudicated by the AOJ.  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a higher disability rating for the service-connected Entitlement to an increased rating for lumbar disc herniation status post surgery, lumbar IVDS, and spinal stenosis at L4-S1, rated at zero percent disabling prior to April 1, 2013, 10 percent disabling from April 1, 2013, and 20 percent disabling from November 12, 2013n is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  At the time of the October 2008 reduction of the schedular rating for the Veteran's lumbar spine disability, effective November 1, 2008, the disability rating of 40 percent had been in effect for a period of less than five years. 

2.  In its October 2008 decision reducing the disability rating for the Veteran's lumbar spine disability, the RO failed to comply with the due process requirements in implementing a reduction. 





CONCLUSIONS OF LAW

The reduction of the rating for lumbar spine disability from 40 percent to zero percent effective November 1, 2008 was improper and is void ab initio. 38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b), (c) (2016).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.

There are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the Veteran in a reduction case are set forth under 38 C.F.R. § 3.105 (e), and must be followed by VA before issuing a final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  These specific notice requirements take precedence over the more general notice requirements found in the VCAA.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one..."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2016).

However, the provisions of 38 C.F.R. § 3.344 (c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (c) (2016). 

In the present case, the Veteran's rating for her lumbar spine disability was granted in a November 2006 rating decision and was assigned effective August 17, 2005.  That rating decision informed the Veteran that the assigned evaluation was not considered permanent since there was likelihood of improvement of the disability and was subject to a future review examination.  The 40 percent disability rating remained in effect continuously from August 17, 2005 to November 1, 2008.  

At the time of the October 2008 reduction of the schedular rating for the Veteran's lumbar spine disability, the disability rating of 40 percent had been in effect for a period of less than five years.  Because the 40 percent rating was not in effect for a period exceeding five years, the provisions of 38 C.F.R. § 3.344 (a) regarding stabilization of disability ratings do not apply, and a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344 (c) (2016).

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

As applicable to this case, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (c) of 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness of the claimant.  38 C.F.R. §  3.655 (a).

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability for which the reexamination was scheduled will be discontinued or, if a minimal evaluation is established, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655 (c)(1).

If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued to reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655 (c)(3). 

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 (e) governing rating reductions were explained to the Veteran in adequate detail in a July 7, 2008 proposed reduction letter prior to the October 2008 final rating reduction.  Specifically, in the July 7, 2008 notice letter, the Veteran was given 30 days to request a hearing and 60 days to present additional evidence.  

Significantly, the July 2008 rating decision which proposed reducing the Veteran's disability rating for the lumbar spine disability stated that the reduction was based upon the Veteran's failure to report for the VA examination without good cause and evidence expected from this examination which might have been material to the outcome of the claim could not be considered.  

The July 7, 2008 notice letter informed the Veteran that she had 60 days to submit additional evidence.  However, the July 7, 2008 and the July 2008 rating decision did not set forth the type of notice in 38 C.F.R. § 3.655 (c), which pertains to failure to report for a VA examination in the case of a running award.  In pertinent part, 38 C.F.R. § 3.655 (c) states that when a claimant fails to report for a reexamination and the issue is continuing entitlement, "...VA shall issue a pretermination notice advising the payee that payment for the disability...for which the reexamination was scheduled will be discontinued."  The notice must inform the claimant that he or she "...shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced."  38 C.F.R. § 3.655 (c) (2016). 

The Board notes that in the February 27, 2008 letter, the RO informed the Veteran that they have requested a physical examination of her service-connected disability so that they may review the severity of the condition to ensure that the Veteran is properly rated.  The RO notified the Veteran that if she did not report for this required examination, it could result in the reduction or discontinuance of any VA compensation benefits that she may be receiving.  This letter did not set forth the type of notice in 38 C.F.R. § 3.655 (c) (The notice must inform the claimant that he or she "...shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced").  The letter was sent to the Veteran's Tennessee address.  

A VA examination was scheduled for March 8, 2008.  The examination request worksheet indicates that the VA examination was scheduled at the VA medical center in Memphis.  The Veteran failed to report to the VA examination.  A notice letter is not of record.  

There is competent and credible evidence that the Veteran may have been living in North Carolina at the time of the March 2008 scheduled exam.  The cancellation notice for the examination shows a North Carolina address for the Veteran.  VA healthcare treatment records show that the Veteran received medical treatment and testing at a VA facility in Fayetteville, North Carolina in February 2008.  A March 17, 2008 VA master record indicates that the Veteran's address of record was a North Carolina address.  Review of the record shows that the Veteran's claims file was permanently transferred to the Winston-Salem RO on March 22, 2008.  

The Board finds that there is competent and credible evidence that weighs for and against a finding that the Veteran's address of record in March 2008 was the North Carolina address.  In affording the Veteran the benefit of any doubt as to whether she received notice, the Board finds that the VA examination should have been rescheduled with notice sent to the Veteran's address of record.  See 38 C.F.R. § 3.655 (c).

In fact, review of the record shows that VA did reschedule the VA examination.  Another VA examination was scheduled for June 2, 2008 with a QTC contractor in North Carolina.  A notice letter dated May 16, 2008 was sent to the Veteran at her North Carolina address.  The Veteran failed to report to the VA examination.  

As noted, a July 7, 2008 VA letter notified the Veteran that the RO proposed to reduce the disability rating for the service-connected lumbar strain from 40 percent to zero percent.  The Veteran was given 60 days to submit additional evidence to show why the RO should not make this change and she was given 30 days to request a hearing.  The letter was sent to the Veteran's North Carolina address.  As noted, the July 2008 rating decision which proposed reducing the Veteran's disability rating for the lumbar spine disability stated that the reduction was based upon the Veteran's failure to report for the VA examination without good cause and evidence expected from this examination which might have been material to the outcome of the claim could not be considered.  

A Report of Contact indicates that on July 9, 2008, in a telephone conversation, the Veteran informed VA that she was unable to attend the VA examination scheduled on June 2, 2008 because she had to work and she had called the outpatient clinic to tell them.  She informed VA that she was no longer working and she asked VA to reschedule the VA examination.  

A VA examination was scheduled for September 2, 2008 with a QTC contractor in North Carolina.  The Veteran failed to report to the VA examination.  A notice letter dated August 20, 2008 was sent to the Veteran at her North Carolina address. 

An October 20, 2008 VA letter notified the Veteran that the disability rating for the service-connected lumbar strain was reduced from 40 percent to zero percent effective November 1, 2008.  The letter was sent to the Veteran's address in California.    

A Report of Contact indicates that on October 27, 2008, in a telephone conversation, the Veteran informed VA that she was unable to attend the VA examination scheduled on September 2, 2008 because she moved to California by that time.  She asked VA to reschedule the VA examination near her current residence.    

When a claimant fails to report for a reexamination and the issue is continuing entitlement, 38 C.F.R. § 3.655 (c)(1) dictates that the claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination.  Neither the July 2008 proposed rating decision nor the July 7, 2008 notice letter instructed the Veteran to submit a statement within 60 days if she was willing to report for an examination.  Thus, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. §§ 3.105 (e) and 3.655(c) for reduction of the schedular disability rating from 40 to zero percent for the Veteran's lumbar spine disability.  Therefore, the reduction was improper and is void ab initio.

The record shows that despite improper notice to the Veteran pursuant to 38 C.F.R. §§ 3.105 (e) and 3.655(c), the Veteran did inform the RO within 60 days of the July 7, 2008 notice of reduction that she was willing to report to a VA examination.  

If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  38 C.F.R. § 3.655 (c)(3) (2016).

The Board finds that the RO again failed to meet the procedural requirements under 38 C.F.R. §§ 3.105 (e) and 3.655(c) for reduction of the schedular disability because the RO did not notify the Veteran that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  38 C.F.R. § 3.655 (c)(3).  The July 7, 2008 notice of proposed reduction letter and the August 20, 2008 notice of examination letter did not provide the 38 C.F.R. § 3.655(c)(3) notice.  Therefore, the reduction was improper and is void ab initio.  The Veteran's 40 percent disability rating for the service-connected lumbar spine disability is therefore restored. 


ORDER

Reduction of the disability rating for the service-connected lumbar spine disability from 40 percent to zero percent effective November 1, 2008 was improper; restoration of a 40 percent rating is granted. 


REMAND

As noted in the Introduction, the Board in its September 2013 and April 2016 Remands referred the matter of entitlement to a temporary total rating under 38 C.F.R. § 4.30 following lumbar spine surgery in December 2012 to the AOJ.  At the time, the issue had been raised by the record but had not yet been adjudicated by the AOJ.  The December 2012 private hospital records are associated with the record.  To date, the record does not reflect that this matter has been adjudicated by the AOJ.  

As to the Veteran's claim for entitlement to an increased rating for the lumbar spine disability, the Board finds that this claim is clearly inextricably intertwined with the claim for a temporary total rating under 38 C.F.R. § 4.30.  Therefore, the adjudication of the increased rating claim must be deferred pending resolution of the temporary total rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Further, in light of the restoration of the 40 percent rating to the lumbar spine disability effective November 1, 2008, the increased rating claim should be readjudicated.  The Board finds that due process mandates that this issue be remanded to the RO for readjudication in the first instance by the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to a temporary total rating for the service-connected lumbar spine disability under 38 C.F.R. § 4.30 following a lumbar spine surgery in December 2012. 

2.  Readjudicate the increased rating claim for the lumbar spine disability.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


